Citation Nr: 0717221	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  03-20 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for duodenal ulcer, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1952 to April 
1954.  This case comes to the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision.  The case was 
remanded by the Board in July 2004 and a supplemental 
statement of the case was issued in August 2005 after the 
additional development had taken place as ordered in the 
remand.


FINDING OF FACT

While the veteran has complained of or noted a history of 
some vomiting, constipation, acid reflux, nausea, and some 
diarrhea and pyrosis, there is no evidence of more than mild 
pain, a recurrent history of vomiting, hematemesis or melena, 
any incapacitating episodes, anemia, or material weight loss.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
duodenal ulcer disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114 
Diagnostic Code 7305 and Diagnostic Code 7346 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA is required to notify the veteran of 1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible for 
providing; 3) what part of that evidence VA will attempt to 
obtain for him; and 4) the need to send the RO any additional 
evidence that pertains to his claim.  38 C.F.R. § 3.159.  VA 
satisfied all but the last of the required elements prior to 
initial adjudication by the RO in an April 2002 letter.  This 
defective notice was cured by the RO because the veteran was 
issued a complete notification letter in August 2004 followed 
by readjudication of the veteran's claim in August 2005.  The 
appellant has been provided the appropriate notice prior to 
the claim being adjudicated by the Board and prior to the 
last final adjudication by the RO.  See Overton v. Nicholson, 
20 Vet. App. 427 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's VA treatment records, private medical records, and 
afforded the veteran several VA examinations in accordance 
with the duty to assist the veteran.  There does not appear 
to be any other evidence, VA or private, relevant to the 
claim at this time.

The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
veteran is not prejudiced by the Board's adjudication of his 
claim at this time.

II.  Claim for Increased Disability Rating

The veteran filed his most recent claim for an increased 
rating for service-connected duodenal ulcer disease in April 
2001.  In May 1977, the veteran initially received a 10 
percent disability rating for duodenal ulcer disease and that 
disability rating has been assigned ever since the initial 
date.  Where, as here, initial entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  Each disability must be viewed in relation 
to its history and there must be emphasis upon the limitation 
of activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.

The veteran's current 10 percent disability rating is based 
on the criteria found at 38 C.F.R. § 4.114, Diagnostic Code 
7305 for duodenal ulcer.  According to 38 C.F.R. § 4.114, 
ratings under certain diagnostic codes for gastrointestinal 
conditions (including Diagnostic Codes 7305 (duodenal ulcer) 
and 7346 (hiatal hernia)) are not to be combined with each 
other; rather, a single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher rating where the 
severity of the overall disability warrants such elevation.  
Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.

Under Diagnostic Code 7305, a 10 percent disability rating is 
warranted for duodenal ulcer where the disability is mild 
with recurring symptoms once or twice yearly.  A 20 percent 
disability rating is warranted for duodenal ulcer where the 
disability is moderately severe, either meaning that the 
veteran experiences recurring episodes of severe symptoms two 
to three times per year, each episode averaging 10 days, or 
that the veteran experiences continuous moderately severe 
symptoms.  A 40 percent disability rating is warranted for 
duodenal ulcer where the disability is moderately severe 
(less than severe) meaning either impairment of the veteran's 
health manifested by anemia and weight loss, or where 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  A 60 percent 
disability rating, the highest rating available under this 
diagnostic code, is warranted when the disability is severe 
meaning that pain is only partially relieved by standard 
ulcer therapy, there is periodic vomiting, recurrent 
hematemesis or melena, and manifestations of anemia and 
weight loss productive of definite impairment of health.  38 
C.F.R. § 4.114, Diagnostic Code 7305.  

Under Diagnostic Code 7346, a 10 percent disability rating is 
warranted where the veteran has a hiatal hernia with two or 
more of the symptoms for the 30 percent evaluation of less 
severity.  A 30 percent disability rating is assigned for 
recurrent epigastric distress with dysphagia (difficulty 
swallowing), pyrosis (heartburn), and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 60 percent 
disability rating, the highest rating available under this 
diagnostic code, is assigned for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 
7346.

The medical evidence of record includes several VA 
examinations and treatment records from September 1999 
through April 2005.

The veteran underwent a VA examination in September 1999.  At 
the time of examination, the veteran noted occasional 
vomiting and constipation but denied hematemesis, melena, 
diarrhea, circulatory problems, and hypoglycemic reactions.  
The veteran noted "epigastric pain associated with 
heartburns, nausea, and reflux of acid content and pyrosis 
especially during the night."  Physical examination proved 
unremarkable and the veteran was noted to weigh 198 pounds.  
The veteran stated that he had lost 22 pounds in the past 
year.  No signs of anemia were present according to the 
examiner.

The veteran underwent a VA examination in May 2002 at which 
time the veteran noted "no recent history of vomiting though 
he occasionally has nausea...He had hematemesis initially, but 
not since and no melena ever.  Treatment consist[s] of a 
Pepcid and antacid such as Maalox.  There is no history of 
secretory disturbances or hypoglycemic reactions."  The 
examiner continued, "There is no history of diarrhea.  He 
may have occasional constipation.  There is no history of 
colicky pain or severe abdominal pain of any type."  The 
veteran was noted to weigh 206 pounds at the time of 
examination and had no signs of anemia or pain or tenderness 
upon examination of the abdomen.  The veteran was diagnosed 
as having "Duodenal ulcer, active."

The veteran's VA treatment records indicate that from 2002 
through 2004 the veteran's weight fluctuated within about 5 
pounds but showed no significant gain or loss.  The veteran 
complained of pylori in his upper gastrointestinal tract in 
August 2002, of constipation in May 2003 and February and 
March 2004, and nausea in January 2004.  Otherwise, the 
veteran stated that he had no gastrointestinal complaints on 
several occasions when seen for check-ups or regarding other 
unrelated medical problems.

The most recent VA examination, undertaken in April 2005, 
indicates that the veteran reported no history of vomiting, 
hematemesis or melena, circulatory disturbances, hypoglycemic 
reactions, diarrhea, constipation, and colicky pain.  The 
examiner noted that there was no history of significant 
weight change and no evidence of anemia.  The veteran 
presented with "mild epigastric tenderness with no rebound.  
Rest of the physical examination shows no hepatosplenomegaly.  
Normal peristalsis."  Ultimately, the veteran was diagnosed 
as having a history of duodenal ulcer disease, a hiatal 
hernia, and gastroesophageal reflux disease.

The veteran's treatment records and VA examinations do not 
indicate symptoms meeting or more nearly approximating the 
criteria for a rating in excess of 10 percent under either 
diagnostic code.  The veteran stated he lost 22 pounds in the 
last year at a September 1999 VA examination; however, all 
subsequent medical records indicate no further weight loss 
and show no indication that the veteran's weight has been a 
medical issue of concern.  At the September 1999 VA 
examination the veteran also noted a history of occasional 
vomiting and experiencing some nausea, acid reflux and 
pyrosis at night.  However, further VA examinations conducted 
in May 2002 and April2005, indicated the veteran reporting no 
recent history of vomiting but some occasional nausea (which 
is also shown in the veteran's VA treatment records).  At the 
May 2002 VA examination the veteran also noted a history of 
some hematemesis but stated this was in the past and at all 
other examinations, no mention of complaints of or a history 
of hematemesis was made.  While the veteran has complained of 
or noted a history of some vomiting, constipation, acid 
reflux, nausea, and some diarrhea and pyrosis, there is no 
evidence of more than mild pain, recurrent history of 
vomiting, hematemesis or melena, any incapacitating episodes, 
anemia, or material weight loss.  As a result, the evidence 
presented does not suggest nor more nearly approximate the 
criteria for a rating in excess of 10 percent for duodenal 
ulcer disease.  There is no material doubt to be resolved in 
the veteran's favor in this case.  38 U.S.C.A. § 5107.


ORDER

Entitlement to an increased rating for duodenal ulcer, 
currently rated as 10 percent disabling, is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


